UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4923



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT FRANK PFEILMEIER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:05-cr-00124-D)


Submitted:   November 28, 2007         Decided:     December 17, 2007


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert F. Pfeilmeier pled guilty to one count of bank

robbery by force and violence, or by intimidation, and placing the

life of another person in jeopardy through the use of a dangerous

weapon,    in    violation    of   18    U.S.C.    §   2113(a),   (d)   (2000).

Pfeilmeier was sentenced to ninety months’ incarceration.               Finding

no error, we affirm.

            On   appeal,     Pfeilmeier    challenges    the   presumption    of

reasonableness this court affords post-Booker* sentences imposed

within a properly calculated guidelines range. The Supreme Court’s

recent decision in Rita v. United States, 127 S. Ct. 2456 (2007),

however, forecloses this argument.                See also United States v.

Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006), cert. denied, 127
S. Ct. 3044 (2007); United States v. Johnson, 445 F.3d 339, 341-42

(4th Cir. 2006); United States v. Moreland, 437 F.3d 424, 433 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006); United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).

            While Pfeilmeier concedes that his sentencing guidelines

range was correctly calculated, he contends that the district

court’s imposition of a sentence within the guidelines range was

still     unreasonable.        First,      Pfeilmeier     asserts   that     the

presumptively reasonable nature of the Sentencing Guidelines forced


     *
        United States v. Booker, 543 U.S. 220 (2005).

                                        - 2 -
the   district    court   to    give    the    guidelines      undue   weight    in

comparison to the factors under 18 U.S.C.A. § 3553(a) (West 2000 &

Supp. 2007).     However, the district court followed the appropriate

sentencing procedure, as the court first calculated the proper

guidelines range and then considered all of the § 3553(a) factors.

See United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).

Furthermore,     this   court   has    noted     that    sentences     within   the

guidelines range are presumptively reasonable because most of the

§ 3553(a) factors are already incorporated into their calculation.

See Johnson, 445 F.3d at 342-43.           Accordingly, Pfeilmeier’s claim

is meritless.

           Pfeilmeier also argues that application of the guidelines

in his case is unreasonable in light of his severe and chronic

health problems, as he suffers from depression, substance abuse,

and a degenerative spinal condition.             However, the district court

heard argument on this issue and explicitly noted that it had

considered   Pfeilmeier’s       personal       history   and   characteristics,

including his substance abuse issues, and that the sentence took

into account the defendant’s need for medical care.                    Therefore,

because the district court properly calculated and considered the

advisory guidelines range and weighed the relevant § 3553(a)

factors, we conclude Pfeilmeier’s sentence, which was below the

statutory maximum and within the advisory guidelines range, is




                                       - 3 -
reasonable.   See Green, 436 F.3d at 455-56; Hughes, 401 F.3d at

546-47.

          Accordingly,   we   affirm    Pfeilmeier’s   sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




                                - 4 -